KNOLL, J.,
concurring.
_JjI agree with the majority to reverse the appellate court’s award of sole custody of the minor child to Resa, but only because Resa did not ask for sole custody in her pleadings. In her answer and recon-ventional demand, Resa sought only joint custody, to be designated the domiciliary parent, and child support. She did not amend the pleadings to request sole custody. As this ground alone is sufficient to find the appellate court erred in reversing the trial court’s award of joint custody, it is unnecessary and constitutes dicta to discuss whether Resa proved by clear and convincing evidence that sole custody was in Cole’s best interest. Because of this unnecessary discussion in the opinion, I concur.